Citation Nr: 0910026	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
keratoconus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran had active air service from May 1974 to December 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2006, the Veteran and his spouse provided testimony 
at a hearing before a Decision Review Officer at the RO.  A 
transcript of the proceeding is of record.


FINDING OF FACT

The Veteran is medically required to wear contact lenses for 
his bilateral keratoconus; his best corrected visual acuity 
is not worse than 20/50 in the right eye and 20/50-1 in the 
left eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral keratoconus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6035 
and 6078 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his bilateral 
keratoconus.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

In this case, a VCAA letter sent in September 2004 and the 
Supplemental Statement of the Case sent in April 2007 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is a case in which a noticeable worsening or increase in 
severity of the disability would not necessarily establish 
the veteran's entitlement to an increased rating because the 
disability has been assigned a 30 percent rating because 
contacts are medically necessary and he does not have 
sufficient visual impairment to justify a higher rating.  The 
record reflects that the Veteran was provided the specific 
criteria for rating the disability in the Statement of the 
Case.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim in April 2007.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on this claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records and all 
pertinent private medical records identified by the Veteran 
were obtained, and the Veteran was afforded appropriate VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Ratings on account of visual impairments are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best 
distance obtainable after best correction by glasses will be 
the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2008).  

Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  When either unilateral 
or bilateral contact lenses are medically required for 
keratoconus, the minimum rating assigned will be 30 percent.  
38 C.F.R. § 4.84a, DC 6035 (2008). 

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.48a, 
DC 6061 to 6079 (2008).  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2008).  Corrected visual 
acuity of 20/70 in one eye and 20/50 in the other eye is 20 
percent disabling.  38 C.F.R. § 4.84a, DC 6078.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In the present case, the Veteran filed a claim for an 
increased rating in August 2004.  In November 2004 the 
Veteran was afforded a VA examination.  The examiner reported 
the Veteran's visual acuity at that time was 20/25 - 2 in the 
right eye and 20/30 - 2 in the left eye with a full visual 
field.  The Veteran's diagnosis at this exam was longstanding 
keratoconus in both eyes with no changes to corneal 
integrity, good fitting contact lenses in both eyes, and 
trace amounts of nuclear sclerosis cataracts in both eyes.  
Based on this exam the Veteran's rating for keratoconus was 
continued at 30 percent based on the fact that he is required 
to wear contact lenses.  The Veteran appealed this 
evaluation.

Private treatment records are also of record.  The majority 
of the records relate to check-ups for the Veteran's 
condition, as well visits for contact lens fitting.  None of 
the records shows that his best corrected visual acuity in 
the right eye was worse than 20/50 or that his best corrected 
visual acuity in the left eye was worse than 20/50 -1.  

In March 2007, the Veteran was afforded a VA examination on a 
fee basis.  At this examination the Veteran's visual acuity 
had in fact gotten worse since the VA examination in November 
2005.  The Veteran's best corrected visual acuity was 20/50 
in the right eye and 20/50 - 1 in the left eye.  While this 
is worse, corrected visual acuity of 20/50 in one eye and 
20/70 in the other eye is 20 percent disabling under the 
applicable criteria.  38 C.F.R. § 4.84a, DC 6078.  

The Veteran and his wife testified at a Decision Review 
Officer hearing in June 2006.  At this hearing the Veteran 
stated that he had recently been suffering from recurring 
infections in his left eye because of the wind and sand where 
he lives.  The Veteran also stated that he felt as though his 
vision had gotten worse since his last VA eye examination and 
that his contact lenses were a bad fit, resulting in blinking 
because he had trouble getting moisture out of his eyes.  He 
stated that this caused him to have blurred vision and 
diminished visual acuity.  The Veteran's wife testified that 
she was afraid to drive with him and always had to remind him 
to watch the road very closely or tell him when they approach 
a red light.

Lay evidence in the form of statements of testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of law observation.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Both the Veteran and his wife are 
competent to describe the symptoms from which the Veteran 
currently suffers.  However, even granting the Veteran and 
his wife full competence and credibility, the symptoms they 
have described do not approximate the criteria for a higher 
rating.
 
As discussed above, the Veteran was afforded another VA 
examination after the hearing and it did not show impairment 
justifying more than the assigned rating of 30 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

A rating in excess of 30 percent for bilateral keratoconus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


